Citation Nr: 1441320	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  13-08 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected bilateral flatfoot disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 1994.

This appeal to the Board of Veterans' Appeals (Board) arose  from an August 2011 rating decision in which the RO continued the 10 percent rating for the Veteran's bilateral flatfoot disability.  The Veteran filed a notice of disagreement in March 2012.  The RO issued a statement of the case in February 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.

In addition to the paper claims file, there are paperless, electronic  Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, the claim on appeal is being remanded  to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the Board notes that the Veteran submitted a statement in June 2011 in response to a request for additional evidence showing an increased severity.  In his statement, the Veteran noted that he receives treatment from the VA clinic in Savannah, Georgia and the VA Medical Center (VAMC) in Charleston, South Carolina.  The Board notes that records from the  Charleston VAMC  have been associated with the record.  However, there are no records from the VA clinic in Savannah, Georgia in the claims file.  Any ongoing VA treatment records should be obtained and associated with the file on remand, to include any records from the Charleston VA clinic.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Additionally, the Board notes that the Veteran contended in his March 2013 substantive appeal that his condition has worsened.  Furthermore, his most recent VA examination was provided in June 2011, over three years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, while the Board has reviewed the VA treatment records associated with the claims file, there is no other medical evidence on file from which the Board can accurately determine the current severity of his service-connected bilateral flatfoot condition.  Additionally, it is unclear from the examination report record, whether the findings related to the Veteran's bilateral flatfoot disability met the criteria for higher ratings under Diagnostic Code 5276. 

Given the allegation of worsening, and because there is insufficient  evidence upon which the Board can assess the severity of the Veteran's disability, the Board finds that a new examination-with findings responsive to applicable rating criteria-is  needed to fully and fairly evaluate the Veteran's claim for an increased  rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran is hereby that failure to report for the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159  (2013). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for increased rating.  Adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the last adjudication.  The AOJ should consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran, to include from the Charleston VAMC and the outpatient clinic.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, the RO/AMC shall arrange for the Veteran to undergo a VA foot examination, by an examiner with the appropriate expertise, to determine the current severity of his service-connected bilateral flatfoot disability.  

The contents of the entire claims file (paper and electronic) must be provided to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should render all appropriate findings responsive to the applicable criteria for rating flatfoot, to include with respect to:  weight-bearing line over or medial to the great toe; inward bowing of the tendo achillis; pain on manipulation and use, and, if so, whether such is accentuated; objective evidence of marked deformity (to include pronation); swelling on use, characteristic callosities; the existence and extent of tenderness on plantar surfaces of the feet; the existence and extent of inward displacement and spasm of the tendo achillis; and whether the disability is improved by orthopedic shoes or appliances. 

Based on such findings, the examiner should  specifically indicate whether the Veteran's bilateral flatfoot  disability is best described as mild, moderate, pronounced or severe.

Additionally, based on examination findings and review of the Veteran's medical history and assertions, the examiner should indicate whether the record reflects a change in severity of the disability at any point since February 2, 2010 (one year prior to the filing of the February 2, 2011 claim for increase), and, if so, the approximate date(s) of any such change(s), and the level of the severity of the disability on each date.

All examination findings, along with the complete rationale for the conclusions reached, must be provided.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication ) and legal authority (to include consideration of whether staged rating is appropriate.

5.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and they should be afforded adequate opportunity to respond before the appeal is returned to the Board for further appellate review.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


